 



 

Exhibit 10.36

 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT dated as of October 15, 2002 is made by and between GenVec, Inc.
(the “Company”), and Bryan T. Butman (the “Executive”).

 

WHEREAS the Company considers it essential to its best interests and to the best
interests of its stockholders to foster the continuous employment of its key
management personnel; and

 

WHEREAS the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the Company’s
management, including the Executive, to their assigned duties.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.        Defined Terms. Capitalized terms shall have the meaning provided in
this Agreement.

 

2.        Term of Agreement. Subject to section 4.15, this Agreement shall
become effective as of the date hereof and shall remain in effect indefinitely
thereafter provided, however, that the Company may terminate this Agreement by
giving the Executive at least 12 months advance written notice of such
termination.

 

3.        Severance Benefits.

 

(a) In order to induce the Executive to continue to serve as an employee of the
Company, the Company agrees, under the terms and conditions set forth herein,
that the Company shall provide to the Executive the benefits described in
Sections 3.1 and 3.2 below (the “Severance Benefits”), if the Company terminates
the Executive’s employment without Cause and other than by reason of death or
disability.

 

(b) For purposes of this Agreement, Cause shall mean:

 

(a)         the willful and continued failure of the Executive to substantially
perform the Executive's duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness);

 

(b)         the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company;

 

 

 

 

(c)         personal dishonesty or breach of fiduciary duty to the Company that
in either case results or was intended to result in personal profit to the
Executive at the expense of the Company; or

 

(d)         willful violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment or supervisory agreement, which violation is materially and
demonstrably injurious to the Company.

 

For purposes of the preceding clauses, no act or failure to act, on the part of
the Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon prior approval given by the Board or upon the
instructions or with the approval of the Executive's superior or based upon the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.

 

3.1        Severance Payment. In lieu of any further salary payments to the
Executive for periods subsequent to the Executive’s date of termination of
employment with the Company (the “Date of Termination”), the Company shall
continue to pay to the Executive the Executive’s base salary for a 12 month
period. Such continued base salary shall be paid in a manner consistent with the
then current payroll practices of the Company.

 

3.2       Continued Benefits. For a 12 month period beginning on the Executive’s
Date of Termination (the “Benefits Period”), the Company shall provide Executive
with life insurance and health insurance (together, “Welfare Benefits”) under
the Company’s employee benefit plans and policies. During the Benefits Period,
the Executive shall be entitled to elect to change Executive’s level of coverage
and/or Executive’s choice of coverage options (such as the Executive only or
family medical coverage) with respect to the Welfare Benefits to be provided by
the Company to the Executive to the same extent that active employees of the
Company are permitted to make such changes; provided, however, that in the event
of any such changes, the Executive shall pay the amount of any cost increase
that would actually be paid by an active employee of the Company by reason of
making the same changes in Executive’s level of coverage or coverage options. In
the event that the Executive becomes employed by a new employer and is eligible
to receive health insurance and/or other welfare benefits (“New Coverage”), the
Welfare Benefits coverage provided under this Section 3.2 shall be secondary to
such New Coverage.

 

3.3       Pro Rata Bonus. The Company shall pay to the Executive a lump sum cash
payment equal to the product of (x) the bonus paid to the Executive for the
fiscal year preceding the Executive's Date of Termination, divided by twelve
(12) and multiplied by (y) the number of months of service during the year of
termination.

 

2

 

 

4.       Miscellaneous.

 

4.1      Non-Disparagement. Executive agrees that Executive will not make or
publish any adverse, disparaging, untrue, or misleading statement or comment
about the Company or any of its officers, directors, employees, or agents. The
Company agrees that it will not make or publish any adverse, disparaging,
untrue, or misleading statement or comment about Executive.

 

4.2      Non-Compete.

 

(a) Executive acknowledges that, as a result of Executive’s positions with the
Company Executive has access to information with respect to the development,
implementation and management of the Company’s business strategies and plans,
including those which involve the Company’s finances, manufacturing, marketing,
operations, industrial relations and acquisitions. Accordingly, during the
period of Executive’s employment with the Company and for a period of 12 months
thereafter, Executive agrees that Executive shall not, directly or indirectly,
in any capacity, carry on, be engaged in, assist, consult for or have any
financial or other interest in any business which is in competition with the
business of the Company (provided that a financial interest of not more than two
percent (2%) in any company which is publicly traded and whose shares are listed
on a national stock exchange or as quoted on NASDAQ shall be permitted). In
addition, Executive shall not, on Executive’s behalf or on behalf of any firm,
partnership, corporation or any other person or entity, directly or indirectly,
during the twelve month period following Executive’s termination of employment
from the Company, for any reason whatsoever, solicit or offer employment to any
person who has been employed by the Company at any time during the twelve months
immediately preceding such solicitation. For purposes of this Section 4.2, a
business shall be deemed to be in competition with the business of the Company
if it is principally involved or if it has proposed to become principally
involved in the purchase, sale or other dealing in any property or product or
the rendering of any service purchased, sold, dealt in or rendered, by the
Company as a material part, or expected material part, of the business of the
Company.

 

(b)       The Executive and the Company agree that this covenant not to compete
and the covenant not to solicit are reasonable covenants under the
circumstances, Executive has been adequately compensated for such covenants, and
further agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.

 

4.3       Nondisclosure. During the Executive's employment with the Company and
thereafter, the Executive shall not disclose or use in any way any confidential
business or technical information or trade secret acquired in the course of such
employment, other than (i) information that is generally known in the Company's
industry or acquired from public sources, (ii) as required in the course of such
employment, (iii) as required by any court, supervisory authority administrative
agency or applicable law, or (iv) with the prior written consent of the Company.

 

3

 

 

4.4      No Mitigation. The Company agrees that, if the Executive’s employment
by the Company is terminated in a manner that results in the Executive becoming
entitled to the Severance Benefits, the Executive shall not be required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Except to the extent
provided in Section 3.2 hereof, the amount of any payment or benefit provided
for under this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer or by retirement
benefits.

 

4.5      Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company shall be obligated to require any
successor (whether direct or indirect and whether by merger, consolidation,
operation of law, or otherwise) to the Company to expressly assume this
Agreement and the obligations hereunder. In the event of such a succession,
references to the “Company” herein shall thereafter be deemed to include such
successor.

 

4.6      Death. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount or benefit would still be payable or required to be
provided to the Executive hereunder if the Executive had continued to live, all
such amounts and benefits, unless otherwise provided herein, shall be paid or
provided in accordance with the terms of this Agreement to the executors,
personal representatives or administrators of the Executive’s estate.

 

4.7      Notices. For the purpose of this Agreement, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:

 

    To the Company:

 

    GenVec, Inc.

    65 West Watkins Mill Road,

    Gaithersburg, MD 20878

    Attention: Director of Human Resources

 

4

 

 

    To the Executive:

 

    Bryan T. Butman

    GenVec, Inc.

    65 West Watkins Mill Road,

    Gaithersburg, MD 20878

 

4.8      Modification; Waiver. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board or its delegee. The Company’s or the Executive’s failure
to insist upon strict compliance with the terms of this Agreement or the failure
of the Company or the Executive to assert any right the Company or the Executive
may have hereunder shall not be deemed a waiver of such provision or right or
any other provision of this Agreement.

 

4.9      Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

 

4.10    Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland without regard to principles of conflicts of laws thereof.

 

4.11    Withholding. The Severance Benefits shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed.

 

4.12    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

4.13    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to give the Executive the right to be retained in the employ of the
Company, or to interfere with the right of the Company to discharge the
Executive at any time and for any lawful reason, subject in all cases to the
terms of this Agreement.

 

4.14    No Assignment of Benefits. Except as otherwise provided herein or by
applicable law, no right or interest of the Executive under this Agreement shall
be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective.

 

5

 

 

4.15    Headings. The headings and captions herein are provided for reference
and convenience only, shall not be considered part of this Agreement, and shall
not be employed in the construction of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer, thereunto duly authorized, and the Executive has executed this
Agreement, all as of the day and year first above written. 

 

  GENVEC, INC.       /s/  Paul H. Fischer   By:   Paul H. Fischer   Title:
President and Chief Executive Officer       EXECUTIVE:       /s/  Bryan T.
Butman   By:  Bryan T. Butman

 



6

